og. SE . . ~
AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) — 7 . . Page 1 of | | f

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA -

“United States of America | _ JUDGMENT IN A CRIMINAL CASE.

Vv. oo. (For Offenses Committed On or After November 1, 1987)
Jrma Infante-Gomez Case Number: 3:19-mj-23153
Lupe C Rodrjprez———-—-—-~

 

Defendant's Attorndy

REGISTRATION NO. 87980298

 

 

 

THE DEFENDANT: | | a | |
x! pleaded guilty to count(s) 1. of Complaint - . |. oma * eet sco

 

 

[2 was found guilty to coumt(s) _
after a plea of not guilty.
Accordingly, the defendant is adjudged eit of such. counts) which involve the. following offense(s):

I ee tL +e

 

spores NOS RIOT OF CAL IFOANIA,

 

 

 

Fitle & Section : . Nature of Offense - OS mo . Count Number(s)
8: 1325 | ILLEGAL ENTRY (Misdemeanor) a oe L
Oo The defendaint has been found not guilty. on count(s) | |
~ O Count(s). . — | . _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a 1 term of: ;

 

Arte senven ee ae _ ___ days

xX Assessment: $10 WAIVED Fine: WAIVED

~-&: Court recommends USMS, Ic or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
C1 Court recommends defendant be deported/removed with relative, : charged i in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days:
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change i in the defendant's economic circumstances. .

Wednesday, August 7, 2019
Date of Imposition of Sentence

- Received be A , 7 rf Wo

| = _ . HONORABUE ROBERT N. BLOCK -
| , UNITED STATES MAGISTRATE JUDGE

- Clerk’s Office Copy | Oo DC 3:19-mj-23153

 

 

 
